Citation Nr: 0932796	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  07-15 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1972 to June 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing at the above VARO in June 
2009; a transcript is of record.  At the hearing, the 
Veteran's representative submitted a memorandum to initiate 
claims of service connection for a heart disorder, bilateral 
cataracts, and bilateral peripheral neuropathy, all claimed 
as secondary to diabetes mellitus, type II.  Those claims are 
referred to the RO for appropriate action.



FINDINGS OF FACT

The Veteran's service-connected disabilities do not prevent 
him from securing and following some type of substantially 
gainful employment.



CONCLUSION OF LAW

The criteria for entitlement to a total disability evaluation 
based on individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 

unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In February 2006 VA sent the Veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the June 2006 rating 
decision, March 2007 and May 2007 SOCs, and March 2009 SSOC 
explained the basis for the RO's action, and the SOCs and 
SSOC provided him with additional periods to submit more 
evidence.  It appears that all obtainable evidence identified 
by the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the Veteran has not demonstrated any prejudicial or 
harmful error in VCAA notice, and any presumption of error as 
to the first element of VCAA notice has been rebutted in this 
case.  See Shinseki v. Sanders, supra. 

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the Veteran in 
proceeding with the present decision.  Since the claim for 
TDIU is being denied, no effective date will be assigned, so 
there can be no possibility of any prejudice to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


II.  Applicable Law, Regulations, and Analysis

The Veteran contends that he is unable to secure and maintain 
substantially gainful employment due to his service-connected 
disabilities.

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the claimant's service-connected disabilities is 
less than 100 percent, and when it is found that the service-
connected disabilities are sufficient to produce 
unemployability without regard to advancing age, provided 
that, if there is only one such disability, this disability 
is ratable at 60 percent or more, or, if there are two or 
more disabilities, there is at least one disability ratable 
at 40 percent or more and additional disabilities sufficient 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16.

The Veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
Veteran's level of education, special training, and previous 
work experience, but not to his age or to any impairment 
caused by non-service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

The Veteran's service-connected disabilities, as evaluated 
under the VA Rating Schedule, are: posttraumatic stress 
disorder (PTSD), evaluated as 50 percent disabling; diabetic 
nephropathy with hypertension, evaluated as 30 percent 
disabling; and diabetes mellitus, type II, evaluated as 20 
percent.  His combined service-connected disability 
evaluation is 70 percent.  Therefore, the Veteran meets the 
threshold criteria for schedular consideration for a grant of 
TDIU under 38 C.F.R. § 4.16(a), because he has a combined 
rating of at least 70 percent, including at least one 
disability rated at 40 percent or higher.

Reviewing the record relating to the Veteran's service 
connected disabilities, VA treatment notes show that in April 
2005 he reported having recently spent three months in Samoa 
visiting relatives and not feeling like himself since his 
return, although there was no precipitating event.  The 
Veteran reported decreased libido, anhedonia, feeling sad, 
and difficulty sleeping, including nightmares.  He had not 
checked his blood sugar while away but noticed that his 
vision had worsened, and since he had returned his blood 
sugars were 120 to 245.  At May 2005 VA treatment it was 
noted that the Veteran's diabetes was well controlled.

At a June 2005 VA examination for diabetes mellitus it was 
noted that the Veteran was taking Metformin 500 mg twice 
daily for diabetes, Lisinopril 10 mg per day for blood 
pressure and Prazosin 1 mg per day for PTSD.  He was driving 
a taxi once a week without interference from any medical 
conditions.  A neurologic examination disclosed symmetrically 
diminished deep tendon reflexes with otherwise normal 
thermal, vibratory, position, and tactile sensibility to 
monofilament.  At a separate June 2005 VA eye examination, 
cataracts in the Veteran's eyes were found to be likely due 
to age and not due to his service-connected diabetes 
mellitus.

The Veteran reported at June 2005 VA treatment that his mood 
was a bit better but that he would lay around all day and did 
not feel like doing anything, and his blood sugars were 130 
to 140.  At June 2005 VA psychiatric treatment for depression 
and PTSD, he reported driving a taxi one day a week, which he 
had previously done full-time.  He was having difficulty 
sleeping and was isolating himself.  He described his mood as 
depressed and said that he was not really happy like he used 
to be.  The Veteran had passive suicidal ideation and his 
libido had been poor for the prior six months.  He was 
diagnosed with major depression and PTSD, chronic, and he was 
assigned a GAF score of 30.

A July 2005 VA mental health treatment plan noted that the 
Veteran had mild impairment in family relationships and 
physical health and moderate impairment in other 
relationships, employment and leisure activities with a GAF 
score of 43.  The problems related to his PTSD were listed as 
avoidance of reminders, depression, emotional numbing, 
exaggerated startle response, feelings of detachment, 
hypervigilance, insomnia, irritability/agitation, nightmares, 
and poor concentration.  In August 2005 the Veteran began 
group treatment for PTSD.


In November 2005 the Veteran had a private psychiatric 
examination at which he reported that his private symptoms 
were difficulty sleeping, tension, excessive eating habits, 
stress, depression, problems with concentration, headaches, 
and pain.  His ability to perform daily functions during 
remission and partial remission such as communicating with 
family and friends and performing tasks around the house was 
described as marginal.  He was taking Prazosin 5 mg with poor 
response and Prozac with good results, and he was also in 
group therapy.  On the mental status examination, the Veteran 
was oriented and had appropriate appearance, hygiene, and 
behavior.  His affect and mood were abnormal with a depressed 
mood, although his depression did not affect his ability to 
function independently and effectively.  His communication, 
speech, judgment, abstract thinking, and memory were within 
normal limits, he did not have panic attacks, and there were 
no delusions, hallucinations, obsessional rituals, suicidal 
ideation, or homicidal ideation.  The examiner diagnosed 
PTSD, and assigned a GAF score of 55.  While the Veteran did 
not have difficulty performing activities of daily living, he 
had difficulty establishing and maintaining effective work 
relationships because of depression, irritability, and social 
alienation.  The Veteran did not have difficulty 
understanding commands and he appeared to pose no threat of 
persistent danger or injury to himself or others.

At June 2006 VA primary care the Veteran reported that he was 
taking Metformin three times a day for his diabetes and that 
his blood sugars were in the 90s and 100s.  September 2006 VA 
primary treatment notes indicate that the Veteran's blood 
sugars had been stable and that his blood pressure was good.    

D.E.D., ARNP, who provided VA care for the Veteran, wrote in 
November 2006 that the Veteran had not worked since March 
2005 due to PTSD, diabetes, atrial fibrillation, and knee 
arthritis.  At November 2006 VA treatment the Veteran 
reported that he was feeling well, that his diabetes was 
stable, and that his blood pressure had been good at home.  
In December 2006 he reported feeling less tired and losing 
weight after changing his diet and beginning to work out.


The Veteran reported at August 2007 VA primary care treatment 
that he had stopped taking his medications.  His blood sugar 
has been 128 when he checked it that morning, and he had not 
been checking his blood pressure, which was 127/88 at 
treatment.  At June 2008 VA treatment the Veteran brought in 
five readings that ranged from 90 to 130.  He reported that 
he was taking Atenolol regularly but that he was not checking 
his blood pressure at home because he was feeling fine.  At 
October 2008 VA primary care treatment, his blood pressure 
was 142/88 and he reported that he stopped taking his blood 
sugars "a while ago."

At January 2009, VA treatment the Veteran reported an 
exacerbation of his PSTD symptoms after discovering his 28-
year-old son dead in his apartment.  He said he was sleeping 
and eating okay, and was participating in group activities 
but felt sad and was having difficulty thinking of other 
things.  His diabetes was described as well controlled and 
his blood pressure was 138/87.

After careful consideration, the Board finds that, although 
the Veteran meets the threshold criteria for schedular 
consideration for a grant of TDIU under the criteria in 38 
C.F.R. § 4.16(a), he is not unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  At a June 2005 VA examination, 
cataracts in his eyes were found to be likely due to age and 
not due to his service-connected diabetes mellitus.  Although 
Ms. D wrote in November 2006 that the Veteran had not worked 
since March 2005, along with PTSD and diabetes she included 
atrial fibrillation and knee arthritis as disabilities which 
prevented him from working.   The Veteran has not been found 
to be service connected for atrial fibrillation and knee 
arthritis, and Ms. D did not indicate that the Veteran is 
unable to work because of his PTSD and diabetes alone.  

The Board notes that in November 2006 the Veteran said he was 
feeling well, his diabetes was stable, and his blood pressure 
had been good at home.  In December 2006 he reported feeling 
less tired and losing weight after changing his diet and 
beginning to work out.  Furthermore, while the record shows 
that his concentration, sleep, mood, motivation, and 
relationships have been adversely affected by his service-
connected PTSD, there is not evidence that his PTSD, diabetes 
mellitus, and diabetic nephropathy with hypertension preclude 
him from any type of substantially gainful occupation.  There 
is no doubt that the Veteran is limited in the types of jobs 
he can perform as a result of his service-connected 
disorders.  On the other hand, however, there is no 
indication that his service-connected disabilities, alone, 
currently prevent all forms of gainful employment.

We recognize the sincerity of the arguments advanced by the 
Veteran that he is precluded from gainful employment by his 
service-connected disabilities.  However, the resolution of 
issues that involve medical knowledge, such as the diagnosis 
of a disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Although his lay statements may 
be competent to as to lay-observable residuals of his 
service-connected disabilities, the Veteran has presented no 
evidence that he has the expertise needed to render an 
opinion as to the impact that these conditions have upon his 
ability to work.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  
Currently, the objective evidence shows that the Veteran's 
service-connected disabilities do not preclude all forms of 
substantially gainful employment.

The Veteran testified at the June 2009 hearing that he had 
not had full time employment since 1989.  On a VA Form 
submitted in January 2006, the Veteran wrote that the most he 
had earned in a year was $18,000, in 2000.  He wrote that he 
had last worked full time in 2003, and had become too 
disabled to work in 2003.  However, the Veteran also 
indicated on the form that his employment during the last 
five years had been part-time.  A March 2009 Decision Review 
Officer conference report indicates that the Veteran had not 
responded to a request for employment information.  For 
purposes of 38 C.F.R. § 4.16, marginal employment generally 
shall be deemed to exist when a veteran's earned annual 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  The Veteran did not provide 
sufficient income information to determine whether he meets 
that standard.  However, since the claim for TDIU is being 
denied on the basis of insufficient disability, the Board 
finds that the income issue is moot.

The Board appreciates the testimony of the Veteran at the 
hearing before the undersigned.  Although the Veteran's 
contentions have been carefully and sympathetically 
considered, they are outweighed by the absence of medical 
evidence to support the claim.  The preponderance of the 
evidence is thus against the claim for TDIU, and, therefore, 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


